Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 1 of 15 - Page ID#: 4
Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 2 of 15 - Page ID#: 5
Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 3 of 15 - Page ID#: 6
Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 4 of 15 - Page ID#: 7
Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 5 of 15 - Page ID#: 8
Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 6 of 15 - Page ID#: 9
Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 7 of 15 - Page ID#: 10
          Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 8NOT
                                                                         of 15ORIGINAL
                                                                               - Page ID#:DOCUMENT
                                                                                           11
 AOC-E-105        Sum Code: CI                                           03/30/2020 01:18:17  PM
 Rev. 9-14                                                         Case #: 20-CI-00275
                                                                         90779
                                                                   Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                   County: PIKE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


   TO: KEITH G KING
       216 WEST PECAN STREET
       GAINESVILLE, TX 76240
Memo: Related party is KGKCORP, LLC D/B/A KING INSURANCE GROUP

The Commonwealth of Kentucky to Defendant:
KGKCORP, LLC D/B/A KING INSURANCE GROUP

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
document delivered to you with this Summons.




                                                         Pike Circuit Clerk
                                                         Date: 2/28/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203954
CIRCUIT: 20-CI-00275 Certified Mail
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                      Page 1 of 1
          Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 9NOT
                                                                         of 15ORIGINAL
                                                                               - Page ID#:DOCUMENT
                                                                                           12
 AOC-E-105        Sum Code: CI                                           03/30/2020 01:18:13  PM
 Rev. 9-14                                                         Case #: 20-CI-00275
                                                                         90779
                                                                   Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                   County: PIKE
 CR 4.02; Cr Official Form 1                         CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


    TO: KEITH GRICE KING
        216 WEST PECAN STREET
        GAINESVILLE, TX 76240

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
                                                             Pike Circuit Clerk
                                                             Date: 2/28/2020




                                                     Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203953
CIRCUIT: 20-CI-00275 Long Arm Statute – SOS - Restricted Delivery
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                          Page 1 of 1
         Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 10NOT
                                                                         of 15ORIGINAL   DOCUMENT
                                                                               - Page ID#: 13
 AOC-E-105        Sum Code: CI                                          03/30/2020  01:17:51  PM
 Rev. 9-14                                                        Case #: 20-CI-00275
                                                                        90779
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: PIKE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


   TO: KGKCORP, LLC D/B/A KING INSURANCE GROUP
       216 WEST PECAN STREET
       GAINESVILLE, TX 76240
Memo: Registered Agent of Service exists.

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
document delivered to you with this Summons.




                                                         Pike Circuit Clerk
                                                         Date: 2/28/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203950
CIRCUIT: 20-CI-00275 Certified Mail
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                      Page 1 of 1
         Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 11NOT
                                                                         of 15ORIGINAL   DOCUMENT
                                                                               - Page ID#: 14
 AOC-E-105        Sum Code: CI                                          03/30/2020  01:18:09  PM
 Rev. 9-14                                                        Case #: 20-CI-00275
                                                                        90779
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: PIKE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


   TO: KEITH GRICE KING
       216 WEST PECAN STREET
       GAINESVILLE, TX 76240

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
                                                         Pike Circuit Clerk
                                                         Date: 2/28/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203952
CIRCUIT: 20-CI-00275 Certified Mail
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                      Page 1 of 1
         Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 12NOT
                                                                         of 15ORIGINAL   DOCUMENT
                                                                               - Page ID#: 15
 AOC-E-105        Sum Code: CI                                          03/30/2020  01:18:25  PM
 Rev. 9-14                                                        Case #: 20-CI-00275
                                                                        90779
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: PIKE
 CR 4.02; Cr Official Form 1                         CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


    TO: KEITH G KING
        216 WEST PECAN STREET
        GAINESVILLE, TX 76240
Memo: Related party is KGKCORP, LLC D/B/A KING INSURANCE GROUP

The Commonwealth of Kentucky to Defendant:
KGKCORP, LLC D/B/A KING INSURANCE GROUP

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
document delivered to you with this Summons.




                                                             Pike Circuit Clerk
                                                             Date: 2/28/2020




                                                     Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203956
CIRCUIT: 20-CI-00275 Long Arm Statute – SOS - Restricted Delivery
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                          Page 1 of 1
         Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 13NOT
                                                                         of 15ORIGINAL   DOCUMENT
                                                                               - Page ID#: 16
 AOC-E-105        Sum Code: CI                                          03/30/2020  01:18:03  PM
 Rev. 9-14                                                        Case #: 20-CI-00275
                                                                        90779
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: PIKE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


   TO: KGKCORP, LLC D/B/A KING INSURANCE GROUP
       216 WEST PECAN STREET
       GAINESVILLE, TX 76240
Memo: Registered Agent of Service exists.

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
document delivered to you with this Summons.




                                                         Pike Circuit Clerk
                                                         Date: 2/28/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203951
CIRCUIT: 20-CI-00275 Long Arm Statute – Secretary of State
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                      Page 1 of 1
         Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 14NOT
                                                                         of 15ORIGINAL   DOCUMENT
                                                                               - Page ID#: 17
 AOC-E-105        Sum Code: CI                                          03/30/2020  01:18:20  PM
 Rev. 9-14                                                        Case #: 20-CI-00275
                                                                        90779
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: PIKE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI, Defendant


   TO: KEITH G KING
       216 WEST PECAN STREET
       GAINESVILLE, TX 76240
Memo: Related party is KGKCORP, LLC D/B/A KING INSURANCE GROUP

The Commonwealth of Kentucky to Defendant:
KGKCORP, LLC D/B/A KING INSURANCE GROUP

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. EDDY COLEMAN (635126)
document delivered to you with this Summons.




                                                         Pike Circuit Clerk
                                                         Date: 2/28/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000203955
CIRCUIT: 20-CI-00275 Long Arm Statute – Secretary of State
ARTISTS COLLABORATIVE THEATRE, INC VS. KGKCORP, LLC D/B/A KI

                                                      Page 1 of 1
        Case: 7:20-cv-00044-DLB-EBA Doc #: 1-1 Filed: 03/30/20 Page: 15NOT
                                                                        of 15ORIGINAL   DOCUMENT
                                                                              - Page ID#: 18
          Commonwealth of Kentucky                                     03/30/2020 01:18:33 PM
          Anna Pinson Spears, Pike Circuit Clerk                       90779


 Case #: 20-CI-00275                     Envelope #: 2277186
 Received From: RAY JONES                               Account Of: RAY JONES

 Case Title: ARTISTS COLLABORATIVE THEATRE, INC VS. Confirmation Number: 105918871
 KGKCORP, LLC D/B/A KI
 Filed On:2/28/2020 5:25:44PM


#      Item Description                                                                  Amount
1      Access To Justice Fee                                                              $20.00
2      Civil Filing Fee                                                                  $150.00
3      Money Collected For Others(Court Tech. Fee)                                        $20.00
4      Library Fee                                                                         $1.00
5      Court Facilities Fee                                                               $25.00
6      Money Collected For Others(Attorney Tax Fee)                                        $5.00
7      Charges For Services(Jury Demand / 12)                                             $70.00
8      Money Collected For Others(Postage)                                                $37.50
9      Charges For Services(Copy - Photocopy)                                              $2.70
10     Money Collected For Others(Postage)                                                $25.60
11     Money Collected For Others(Secretary of State)                                     $20.00
12     Charges For Services(Copy - Photocopy)                                              $3.60
13     Charges For Services(Attestation)                                                   $0.50
14     Money Collected For Others(Postage)                                                $25.60
15     Money Collected For Others(Secretary of State)                                     $30.90
16     Charges For Services(Copy - Photocopy)                                              $3.60
17     Charges For Services(Attestation)                                                   $0.50
                                                                                TOTAL:   $441.50




Generated: 3/2/2020                                                                       Page 1 of 1
